Title: To Thomas Jefferson from William C. C. Claiborne, 15 April 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir
            New-Orleans 15th. April 1804.
          
          A few Days ago, near 300 Spanish Troops were embarked for Pensacula; about 70 Spanish Soldiers are yet in this City & between 12 & 16 officers; the former it is said will be removed in a short time and many of the latter contemplate resigning and settling in Louisiana.
          The Liberality of Congress in extending Register to Vessels owned by Citizens of Louisiana, has given great satisfaction, & put down one source of discontent.
          I am sorry to inform you, that the prohibiting the Importation of Slaves into Louisiana, will be viewed by the Citizens as a great Grievance; on this subject much irritation is manifested, and the general opinion seems to be, that the Territory cannot prosper without a great encrease of Negro’s.—
          I have offered such Reasons against the African Trade, as I thought best calculated to reconcile the Inhabitants to its abolition, and frequently instanced the Horrors of St. Domingo, & reminded them of the just cause for apprehension of similar Horrors in this Province at some future Day:—But the opinion of the Inhabitants remains the same, and nothing will satisfy them on this point, but an uninterrupted Trade to Africa, for three or four years.
          If however Congress in its wisdom, should deny to Louisiana a participation in this unjust & inhuman trafic, the people will I trust, in a short time be convinced of the Justice and policy of the measure. With respect to the African Trade, I have greatly to regret the conduct of some Americans who are here; they readily fall into the sentiments of the Louisianians, and are clamorous in favour of the trafic, & inveigh against a prohibition.—
          There are many adventurers here from the U. States in search of Wealth & popular favour; among which, there are some, who instead of seeking a permanent good standing by a prudent line of Conduct, aim only at acquiring a temporary eclat, and accommodate their sentiments and actions to the prejudices and whims of those of the people, who are most noisy; there are however many others whose Conduct I highly appreciate, and who must eventually hold high Rank in the estimation of good Men.—Of this Class is Doctor John Watkins formerly of Kentucky; He unites to great integrity of character, a well informed Mind, a correct Judgment, and a benevolent, friendly disposition.—Doctor Watkins is now employed in my office, and I find him of great assistance to me; He is well acquainted with the French and Spanish Langauages, and has by his merit (and a marriage into one of the most respectable & numerous families in Louisiana) acquired great influence among the People.—If a Secretary for Louisiana should not have been appointed, permit me the liberty to name Doctor Watkins as meriting your Confidence and qualified for that Office.
          Some secret attempts have recently been made to urge the Louisianians to Acts of Imprudence and virtue;—A Wicked Incendiary has twice encited this present happy people to Insurrection, and represented the U. States as a wicked devouring Nation.—The invitation was given in a hand-Bill, which under cover of the Night was posted up at the Market house; the stile of the Writing is such as was used in France during the Revolutionary War, and evinces that these wicked attempts do not originate with any of the Natives of Louisiana.—One of the hand Bills I enclosed to the Secy of State, but another which was taken down from the Market house, early on this Morning, I have not seen.—I attach to these Incidents no importance; they tend only to create some talk here, and may possibly attract more attention in the U. States; But I do not believe that any mischief will arise therefrom, the great Mass of the Louisianians are an amicable people, and I believe well disposed to the U. States; But it is certainly true that Spain has left behind her some friends in Louisiana, & France or rather Bonapart many warm Admirers.—
          It being uncertain how long I might remain here, and in any event, supposing that I should continue until the fall, I have sent for my family, & expect their arrival in three Weeks.—
          Accept my best wishes for your health & happiness.
          
          With great respect & Esteem I have the honor to subscribe myself your faithful friend
          
            Wm. C. C. Claiborne
          
        